Exhibit 10.1.43

AMENDMENT SIX (TO UNIFIED IN-FLIGHT CONNECTIVITY HARDWARE, SERVICES AND
MAINTENANCE AGREEMENT)

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO ITEM 601(b)(10)(iv) WHEREBY
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE IT IS BOTH NOT MATERIAL
AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED:
[***]

This Amendment Six (this “Amendment”) to the Unified In-Flight Connectivity
Hardware, Services and Maintenance Agreement, dated as of February 1, 2017, as
previously amended (as so amended, the “Original Agreement”), by and between
American Airlines, Inc. (“American”) and Gogo LLC (“Gogo”) (collectively the
“Parties” and individually a “Party”), is made and entered into this 5 day of
December 2019.

WHEREAS, American and Gogo entered into Amendment Two to the Original Agreement
on August 24, 2017 (“Amendment Two”) to extend the scope of the Original
Agreement to include the installation of the 2Ku Solution and provision of
certain Gogo Services on [***]; and

WHEREAS, American and Gogo desire to further extend the scope of the Original
Agreement to include the installation of the 2Ku Solution and provision of
certain Gogo Services on an [***], all in accordance with the terms detailed in
this Amendment.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, American and Gogo agree as follows:

 

1

Amendments.

 

  A.

Exhibit A-1-A from Amendment Two of the Original Agreement is replaced in its
entirety with a new Exhibit A-1-A as set forth in Appendix A, attached hereto.

 

  B.

Solely with regard to the [***] set forth in Table B of the new Exhibit A-1-A,
and notwithstanding anything to the contrary in Section 1 of Exhibit D to the
Original Agreement or Section 1 of Exhibit B from Amendment Two, the per Shipset
price for 2Ku Shipsets for each of the [***] set forth in Table B of the new
Exhibit A-1-A is $[***] (including all LRUs, WAPs, Wiring, Radome and Antenna(e)
and NRE). There is no obligation for Gogo to buy back any Shipset associated
with [***].

 

  C.

Gogo shall provide at no charge to American one (1) on-site support technician
for the first (1st) install of the 2Ku Solution on the [***] in Table B. If
additional support is requested, American shall pay the support fees set forth
in Section 1.5.3 of Exhibit D of the Original Agreement.

 

  D.

Notwithstanding anything to the contrary in the Original Agreement, the Session
Pricing for the [***] is and shall be as set forth in the April 22, 2019 Letter
Agreement entered into by the Parties (the “Letter Agreement”).

 

Page 1



--------------------------------------------------------------------------------

Amendment Six (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

  E.

Section 5 and Section 6 of Exhibit B from Amendment Two to the Original
Agreement are hereby deleted in their entirety.

 

2

Entire Agreement/Amendment. This Amendment constitutes the full and complete
understanding of the Parties with respect to the subject matter of this
Amendment and supersedes all prior agreements and understandings between the
Parties with respect to the subject matter. This Amendment may be modified only
by written agreement signed by authorized representatives of both Parties.

 

3

Effectiveness of Agreement. Except as specifically amended by this Amendment,
the Original Agreement remains in full force and effect. All capitalized terms
used but not defined herein shall have the respective meanings applied to them
in the Original Agreement.

 

GOGO:     AMERICAN: GOGO LLC     AMERICAN AIRLINES, INC. By:  

/s/ Ben Murphy                

    By:   

/s/ Jimmy James

Printed Name: Ben Murphy                              Printed Name: Jimmy James
Title:   VP Accounts                     Title:    MD, Tech Ops Procurement
Date: 12/16/2019     Date: 1/7/2020

Gogo and American Airlines Confidential and Proprietary

 

Page 2



--------------------------------------------------------------------------------

 

Amendment Six (to Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement)

 

Appendix A

[***]Table A*

[***]

 

*

The Term for the aircraft identified above in Table A expires on January 1, 2022
pursuant to the terms of the Letter Agreement. The Initial Warranty Period for
the aircraft in Table A expired on September 30, 2019. These aircraft are
currently within the Extended Warranty Period as set forth in Section 9.2 of the
Original Agreement.

Table B**

[***]

 

**

The Term for the aircraft identified above in Table B expires January 1, 2022
pursuant to the terms of the Letter Agreement. The Initial Warranty Period for
the Aircraft in Table B is for three (3) years from the installation date of 2Ku
Equipment on each aircraft and subject to the Extended Warranty Period
thereafter.

 

Gogo and American Airlines Confidential and Proprietary

Page 3